Per Curiam.
Ahearn sued defendants for not accepting certain stave bolts. It appears that he asked one of the firm what they were paying for bolts, and was answered they would take all he could make and deliver at $2 per cord. He afterwards made a lot of bolts, *693which he proposed to furnish, but they denied any bargain.
There was no contract made out. Ahearn did not inform defendants that he would accept or act on their order or deliver any bolts, or if any, how many. The transaction went no further than what occurs when any one asks another what he will either give or take for commodities. Such inquiries may lead to bargains, but do not make them. •
The judgment for defendants is affirmed with costs.